                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                     Jan 16, 2020
                                                                           SEAN F. MCAVOY, CLERK
 3
                          UNITED STATES DISTRICT COURT
 4
                        EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                       No. 2:18-CR-00182-WFN-1
 7
 8                       Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S EXPEDITED
 9                       v.                          MOTION TO MODIFY RELEASE
10                                                   CONDITIONS
     RICHARD JAY MIDDAUGH,
11
                                                     MOTIONS GRANTED
12                       Defendant.                   (ECF Nos. 61, 62)
13
           Before the Court is Defendant’s Expedited Unopposed Motion to Modify
14
     Conditions of Release, ECF No. 61, 62. Defendant recites in his motion that U.S.
15
     Probation does not oppose this request and U.S. Attorney Alison Gregoire defers
16
     the government’s position to Probation.
17
           Specifically, Defendant requests permission to modify release condition #22.
18
           The Court finding good cause, IT IS ORDERED Defendant’s Expedited
19
     Motion, ECF Nos. 61, 62, is GRANTED. Defendant’s condition of pre-trial
20
     release No. 22 is modified as follows:
21
22
     (22) Defendant shall not possess or access pornography in any form,
23
           electronic or otherwise. Defendant shall not have access to the
24
           internet, including but not limited to cell phones with internet access.
25
26
           Any internet capable devices and wireless routers in a home which the
27
           Defendant shares with others shall be password protected and the
28



     ORDER - 1
 1         Defendant shall not have access to the passwords. The wireless router
 2         shall be kept in a locked area to which the Defendant does not have
 3         access.
 4
 5         Defendant is permitted to play games on an “Xbox®” brand device,
 6         which the Court understands to be a free standing electronics product
 7         that requires connection to a viewing screen, but does not require
 8         connection to a computer or the internet. Defendant is permitted to
 9         utilize an Xbox® in his home, provided it is not connected to a
10         computer or the internet.
11
12         All previously ordered terms and conditions of pretrial release not
13   inconsistent herewith shall remain in full force and effect.
14         IT IS SO ORDERED.
15         DATED January 16, 2020.
16
17                                _____________________________________
                                            JOHN T. RODGERS
18                                 UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
